Citation Nr: 1417925	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen service connection for a low back condition, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen service connection for a right knee/leg condition, to include peripheral sensory neuropathy, and if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen service connection for a left knee/leg condition, to include peripheral sensory neuropathy, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1954 to November 1957.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, issued in January 2010, which, in pertinent part, declined to reopen claims for service connection for left knee and low back conditions, finding that new and material evidence had not been received.  The rating decision also denied service connection for tinnitus and a right knee condition.  In a November 2012 supplemental statement of the case (SSOC), the RO readdressed the right knee condition as a matter of whether new and material evidence had been received.  The RO, among other things, then reopened and denied service connection right knee, left knee, and low back conditions.  The RO also continued to deny service connection for tinnitus.    

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61   (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability." Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis); DeLisio v. Shinseki, 25 Vet.App. 45, 53 (Vet.App. 2011).  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for bilateral knee/leg conditions, the issue on appeal encompasses a claim for service connection for underlying knee/leg disorders, regardless of how they are diagnosed.

In light of the Court's holdings in Clemons and DeLisio and the evidence of record showing that the Veteran experienced symptomatology such as bilateral knee pain and laxity attributable to peripheral sensory neuropathy of the lower extremities, the Board has recharacterized the issues on appeal as entitlement to service connection for a right knee/leg condition, to include peripheral sensory neuropathy and service connection for a left knee/leg condition, to include peripheral sensory neuropathy.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holdings in Clemons and DeLisio.  Further, since the Board is granting the Veteran's claims to the fullest extent, the Veteran is not prejudiced by the Board's actions.  Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).

As the RO granted service connection for tinnitus in an April 2013 rating decision, this represents a full grant of the benefit sought, and this matter is no longer on appeal.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

In April 2014, the Veteran's representative submitted additional evidence, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2014).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An April 1999 rating decision declined to reopen the claim for service connection for a back condition.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2. Evidence received since the April 1999 decision is new, relates to an unestablished fact necessary to the low back disability issue, and raises a reasonable possibility of substantiating that underlying claim.

3. The Veteran has low back disorder currently diagnosed as degenerative disc disease, postoperative herniated nucleus pulposus of the low back at L5-S1 that was incurred in service.  

4. An October 1980 rating decision denied service connection for a bilateral leg and knee condition.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

5. Evidence received since the October 1980 decision is new, relates to an unestablished fact necessary to the left knee/leg disability issue, and raises a reasonable possibility of substantiating that underlying claim.

6. The Veteran has a left knee/leg disability, currently diagnosed as peripheral sensory neuropathy that is secondary to degenerative disc disease, postoperative herniated nucleus pulposus of the low back at L5-S1.

7. A May 1986 rating decision declined to reopen the claim for service connection for a right knee and leg condition.  The Veteran did not perfect his appeal and the decision is final. 

8. Evidence received since the May 1986 decision is new, relates to an unestablished fact necessary to the right knee disability issue, and raises a reasonable possibility of substantiating that underlying claim.

9. The Veteran has a right knee disability, currently diagnosed as peripheral sensory neuropathy that began in service.  


CONCLUSIONS OF LAW

1. The RO's April 1999 decision that decline to reopen the claim of service connection for a low back disorder is final.  38 U.S.C.A. § 7105(d)(3) (West 2002);38 C.F.R. §§  3.104, 3.156(a) (b), 20.302, 20.1103 (2013).

2. The evidence received since the April 1999 is new and material, sufficient to reopen a claim of service connection for a low back disorder.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).

3. The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4. The RO's October 1980 decision that denied service connection for a bilateral knee and leg disorder is final.  38 U.S.C.A. § 7105(d)(3) (West 2002);38 C.F.R. §§ 3.104, 3.156(a) (b), 20.302, 20.1103 (2013).

5. The evidence received since the October 1980 decision is new and material, sufficient to reopen a claim of service connection for a left knee/leg disorder.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).
6. The criteria for service connection for a left knee/leg disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

7. The RO's May 1984 decision that decline to reopen the claim of service connection for a right knee and leg disorder is final.  38 U.S.C.A. § 7105(d)(3) (West 2002);38 C.F.R. §§ 3.104, 3.156(a) (b), 20.302, 20.1103 (2013).

8. The evidence received since the May 1984 decision is new and material, sufficient to reopen a claim of service connection for a right knee/leg disorder.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).

9. The criteria for service connection for a right knee/leg disorder have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). The VCAA applies to the claim on appeal. Inasmuch as this Board decision constitutes a full grant of the claim for service connection for back and bilateral knee conditions (reopening and on the merits), there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.

II.  New and Material Evidence Law and Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC), whichever is later. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted. Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

By way of history, in a June 1975 decision, the Board denied service connection for a back disorder finding that a chronic back disorder was not manifested in service and an etiological relationship between the claimed back disorder in service and the postoperative residuals of post service laminectomy was not demonstrated.  The Board concluded that a back disorder was not incurred in or aggravated by service.  In a July 1978 decision, the Board determined that additional evidence received since the prior Board denial did not establish that the Veteran's current back disability originated or worsened in service.  In December 1985, the Board determined that evidence submitted since the 1978 decision did not demonstrate that a back disorder was present in service or that arthritis of the spine was manifested within one year following service.  In April 1999, the RO declined to reopen the underlying claim of service connection for a back condition finding that the evidence submitted since the prior denial did not constitute new and material evidence because it essentially duplicated evidence which was previously considered and was merely cumulative or redundant.  The Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of the decision.  Thus, the April 1999 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In regards to the Veteran's bilateral knees/legs, in an October 1980 rating decision, the RO denied service connection for a bilateral leg and knee pain.  The RO noted that the medical evidence showed that the Veteran experienced right thigh, hip, and knee pain as a result of his hemilaminectomy.  The RO determined that the Veteran's right leg and knee pain was coming from the HNP due to degenerative joint disease for which the Veteran had been denied service connection.  There was no evidence of any left leg condition.  The Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of the decision.  Thus, the October 1980 decision became final.

In a May 1986 decision, the RO determined that the Veteran has not submitted new and material evidence to reopen a claim of service connection for a right leg and knee condition.  The Veteran was notified of the RO's decision and he did not perfect his appeal.  Thus, the May 1986 decision as it pertains to the Veteran's right leg and knee became final.

Since October 1980, May 1986, and April 1999 decisions, new evidence has been added to the claims file that is material to the Veteran's claims.  Specifically, treatment records from the Richmond VA Medical Center (VAMC) revealed that the Veteran would fall and had poor balance exacerbated by knee laxity and suspected decreased kinesthetic sense in the knee.  A July 2011 treatment record noted that the Veteran had a remote history of back fusion with lower extremity sensory problems.  The impression was that the Veteran had increasing problems with his knees giving way.  As a result, he was issued a knee brace to support the knee when buckling and a rollator walker was recommended.  He was diagnosed with peripheral sensory neuropathy.  

In an October 2013 statement in support of claim, Dr. W.A.W. stated that given the Veteran's age at the time he was injured (in-service) and the circumstances that led to his injury, it was highly likely that the Veteran experienced some sort of disc herniation, potentially with nerve root involvement.  The examiner reasoned that as a 21 year old, it was unlikely that the Veteran's injury stemmed from degenerative disc disease or some other chronic condition.  Moreover, disc herniation symptoms were typically worst in the 30 minutes after awakening, as described by the Veteran in his April 1978 Board hearing.  Dr. W.A.W. also added that if the Veteran began to experience right knee pain in service as indicated on his SF89, and later experienced radiating pain on his right side, consideration should be given to whether the right-sided condition might have the same etiology.  The physician recommended that the Veteran's entire pertinent medical history be reviewed without over emphasis on a single point in time (the day of the exit examination) where the Veteran may have been asymptomatic.  

The physician indicated that based on the evidence in the Veteran's claims file his experience as a medical doctor and military medical corps officer, it was his opinion that it was at least as likely as not that the Veteran's current back and knee disabilities were related to injuries he sustained in the military service.  The physician reasoned that when viewed in the context of current medical literature, the Veteran's description of the injury he suffered, the treatment he received in Germany, and the symptoms he experienced before/after service were consistent with what would be expected for the type of injury sustained.  Concerning, the Veteran's left knee, these symptoms appeared to first arise years after the Veteran's service.  However, if the Veteran experienced continual right knee and lower back pain throughout his adult life, it seemed "at least as likely as not" that the pain in his left knee stemmed from compensatory changes he made to his posture and gait as a result of right knee and lower back pain.  Overall, the physician reported that there was significant evidence in the Veteran's file to show that he experienced continual problems with his knees and back after leaving service until his surgery in1974.  

This additional evidence pertains to an element of the claims that were previously found to be lacking and raises a reasonable possibility of substantiating the claims by showing that the Veteran's back and bilateral knee and leg conditions are related to service or a service-connected injury.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claims of service connection for a back and bilateral knee/leg disorders are reopened.

III. Service Connection Laws and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.30, 3.309 (2013).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that while he was stationed in Germany, in 1955, he had pains in his lower back and had trouble with bending.  He reported that he was sent to the 11th Infantry Field Hospital for X-rays and treatment and has had pain since that time.  He also had complaints of numbness into his right leg beginning at that time and now has left knee problems.  The claims file contains several lay statements from the Veteran, his friends and family members indicating that the Veteran did not have any back problems until he went into the service and that his back symptoms have continued since his discharge from service.  

The Veteran's service treatment records were destroyed by a fire.  The only records available are his partially burned October 1957 separation Report of Medical Examination and History.  In the physician's summary section part of the remaining record included the following limited note, "knee in the past 2 years."  

A longitudinal review of the record reveals that the Veteran experience continuous back and right knee/leg symptoms since his in-service injury and left knee/leg symptoms related to his back and right knee/leg. 

Treatment records from Johnston-Ellis Hospital dated in February 1974, noted a history of the Veteran injuring his back in 1955 from lifting artillery shells in service.  The records noted that since that time, his back had been bothering him by increasing low back pain with radiating pain down his right leg.  He was diagnosed with degenerative disc disease and underwent a lumbar laminectomy at the L4-5 with fusion on L4-S1.  

On a June 1974 VA examination, the Veteran's deep tendon reflexes were hypoactive bilaterally with decreased patellar reflexes on the right side.  He was diagnosed with status post-operative hemilaminectomy for HNP L5-S1 in 1974.  

In his October 1974 Notice of Disagreement, the Veteran described that as part of his back treatment at the 11th Infantry Field Hospital, he would stand on a stool, have a strap placed under his arms and across his chest, have the stool removed, and he would hang for approximately five minutes a day for a week.  He believed that his back pain stemmed from handling and sitting on the 155 MM howitzer.  

A March 1975 statement from Dr. L.C.L. revealed that he began to treat the Veteran for low back pain since 1959.  

January 1976 correspondence from West End Orthopedic Clinic, noted that the Veteran occasionally had paresthesia into the right thigh and below the knee.  

In an August 1977 statement, Dr.L.C.L. stated that he treated the Veteran for back pain in March 1958.  The Veteran stated that his back had been bothering him since he strained it while helping to set up an artillery piece in 1955. 
During his April 1978 Board hearing, the Veteran reported that he was working with an artillery piece, a 155 mm Howitzer, while in Germany when he felt a pain as a pulled muscle in the lower part of his back.  Each day, his back pain became worse and approximately three to four days later he could not straighten up.  He went to sick call in the later part of the summer in 1955.  At the 11th Infantry Field Hospital, his back was x-rayed and treated by placing straps around his shoulders and waist, which allowed him to hang for a couple of minutes twice a day for a week.  

The Veteran submitted numerous statements from friends and family members regarding the pain the Veteran experienced in his back since his discharge from service.  L.T.M., also reported that he used to play baseball and basketball with the Veteran prior to service.  Later, L.T.M. became a manager of a baseball team and the Veteran played for him when he was discharged from service.  L.T.M. indicated that he realized something was wrong with the Veteran and later learned that he had sustained a back injury in service.  

In September 1980, the Veteran claimed that he incurred a knee/leg problem in service.  He indicated that experienced pain and weakness in his lower legs and knees after prolonged walking or running.  He stated that since undergoing his back surgery in 1974, he continued to have pain in his lower back and right hip, leg, and knees.  

In an October 1980 rating decision, the RO denied service connection for a bilateral leg and knee pain.  The RO noted that the medical evidence showed that the Veteran experienced right thigh, hip, and knee pain as a result of his hemilaminectomy.  The RO determined that the Veteran's right leg and knee pain was coming from the HNP due to degenerative joint disease for which the Veteran had been denied service connection.  There was no evidence of any left leg condition.

In September 1985 correspondence, Dr. M.A.C. reported that he treated the Veteran for low back and right leg pain.  The Veteran related a history of back pain dating back to an injury sustained while in the military.  He had undergone continuous treatment since his original injury until 1974, when he required surgery.  Dr. M.A.C. noted that he reviewed the Veteran's records.   Dr. M.A.C. reported that there was no record of any spine related problems prior to military.  The Veteran reported that he injured his back in service and required medical attention for which his service treatment records were destroyed by a fire.  There was a record of repeated treatments for a back problem for the period following the injury.  The pathology of the excised disc material post-surgery showed that it was consistent with the diagnosis of degenerative disc disease.  Dr. M.A.C. opined that it was possible that an initial injury, like the one the Veteran described as having occurred in service was likely the original cause of the degenerative disc disease.  Dr. M.A.C. reasoned that a trauma to the disc and surrounding soft tissue weakened the supportive capacity of the disc.  This weakness, over a period of time, allowed the disc space to narrow and produced further trauma and subsequent weaknesses to occur such as in degenerative disc disease.  Therefore, the Veteran's initial injury in service was as likely the cause of the Veteran's lower back complaints.  

In an October 1985 statement, Dr. L.C.L. attributed the Veteran's back pain to an injury in service.  He also noted that the Veteran now had complaints of pain and tingling in his legs.

Prudential Insurance records dated in December 1993 noted that the Veteran documented an injury to the Veteran's back on or about September 1955.   

In December 1998 correspondence, Dr. M.A.C. opined that the Veteran's back surgery in 1974 and his treatment since that time was the result of the lower back injury he sustained in the service.  Dr. M.A.C. reasoned that there was no evidence that the Veteran had any spine related problems or injuries prior to his military service; his statement that while setting up an artillery piece in 1955, he suffered back spasms that required medical treatment, was credible; the pathology clearly indicated that an injury must have occurred prior to his surgery in 1974; and he has been under a doctor's care for his lower back continuously since his surgery.  

Treatment records from the Richmond VA Medical Center (VAMC) included an impression revealing that the Veteran would falls and had poor balance exacerbated by knee laxity and suspected decreased kinesthetic sense in the knee.  A July 2011 treatment record noted that he had a remote history of back fusion with lower extremity sensory problems.  The impression was that the Veteran had increasing problems with his knees giving way.  On examination, his semi-tandem gait wavered and he nearly fell with full-tandem gait.  As a result, he was issued a knee brace to support the knee when buckling and a rollator walker was recommended.  He was diagnosed with peripheral sensory neuropathy.  

In an October 2013 statement in support of claim labeled as "Physician Questionnaire", Dr. W.A.W., a physician with the Maryland Army National Guard, noted the Veteran's history of injuring his back while setting up a 155 mm howitzer (weighing between 12,000-13, 000 pounds).  The physician noted that in an April 1978 Board hearing, the Veteran described his injury as follows:  "I felt a pain as a pulled muscle in the lower part of my back and each day it would get worse until I think it was about three or four days after I got so I couldn't straighten up and this is when I went to sick call."  During the hearing the Veteran described being strapped to a wall for 3-4 minutes a day for a week and lying on a board.  He reported that he had back pains in his lower back and in the mornings, he couldn't straighten up.  The Veteran was discharged in 1957 and continued to experience chronic lower back pain.  

When the physician was asked if he could offer a medical opinion as to what condition that Veteran might have been treated for based on his description of treatment, the physician responded that mechanical traction was used predominately to treat spinal nerve root impingement of the lumbar spine and that current medical literature of the efficiency of mechanical traction was mixed.  The physician explained that conditions that caused nerve root impingement included disc herniation, prolapse, spondylolisthesis, degenerative disc disease, or other conditions that resulted in pressure on the nerve roots.).  The physician stated that given the Veteran's age at the time he was injured and the circumstances that led to his injury, it was highly likely that the Veteran experienced some sort of disc herniation, potentially with nerve root involvement.  The examiner reasoned that as a 21 year old, it was unlikely that the Veteran's injury stemmed from degenerative disc disease of some other chronic condition.  Moreover, disc herniation symptoms were typically worst in the 30 minutes after awakening, as the Veteran described in his hearing testimony.  Additionally, if the Veteran began to experience right knee pain in service as indicated on his SF89, and later experienced referred symptoms and radiating pain on his right side, consideration should be given to ether these right-sided condition might have the same etiology.  The physician added that the Veteran described transient symptoms with varying levels of severity.  The symptoms and patterns he described were consistent with those associated with traumatic disc herniation in the medical literature.  The physician recommended that the Veteran's entire pertinent medical history be reviewed without over emphasis on a single point in time (the day of the exit examination) where the Veteran may have been asymptomatic.  The physician also stated his qualifications as a brigade surgeon for deploying infantry brigade combat team as well as a battalion surgeon for an already-deployed light infantry battalion.  He also personally conducted over 1000 military medical examinations.  He reported many factors as to why a soldier does not report injuries or illnesses.   

The physician indicated that based on the evidence in the Veteran's claims file his experience as a medical doctor and military medical corps officer, it was his opinion that it was at least as likely as not that the Veteran's current back and knee disabilities were related to injuries he sustained in the military service.  The physician reasoned that when viewed in the context of current medical literature, the Veteran's description of the injury he suffered, the treatment he received in Germany, and the symptoms he experienced before/after service were consistent with what would be expected for the type of injury sustained.  Of special note were his descriptions of back and right knee pain.  At one point, the Veteran stated that his symptoms were worse in the morning.  At another point in his testimony, he described radiating right knee pain with sensory distortions.  Both were consistent with disc-mediated injuries.  Likewise, the traction treatment the Veteran received in Germany suggested that he suffered from disc herniation.  

Concerning, the Veteran's left knee, the physician noted that these symptoms appeared to first arise years after the Veteran's service.  However, if the Veteran experienced continual right knee and lower back pain throughout his adult life, it seemed "at least as likely as not" that the pain in his left knee stemmed from compensatory changes he made to his posture and gait as a result of right knee and lower back pain.  Overall, the physician reported that there was significant evidence in the Veteran's file to show that he experienced continual problems with his knees and back after leaving service until his surgery in1974.  Such evidence included letters from his primary care provider, coaches, friends and family.  The physician believed that the letters submitted by Dr. L.C.L. established continuity of care for the injury.  

The physician also reported that he found two other statements particularly helpful, one form his gym teacher, C.W., and one from his friend, L.M.  C.W.'s statement indicated that the Veteran did receive some type of written profile for his knee injury.  Though L.M. was not a medical professional, the physician found his statement more helpful than other statements in the record.  While many of the statements recollected the Veteran's contemporaneous complaints, L.W.'s special interest in the Veteran's athletic abilities suggested a greater level of familiarity with and interest in the Veteran's athletic condition before and after service.  The physician stated that his experience in conducting medical examinations applied to the circumstances of the Veteran's VA claim, led him to place less emphasis on the Veteran's exit examination.  Regardless, the examiner did try to document several in-service conditions, including what appeared to be a reference to the Veteran's right knee.  

The Board acknowledges that the Veteran, his friends, and his family members are competent to report a back injury in service and continuity of back symptoms and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006).  Although there is no evidence of a diagnosed back disability with radiating pain into the right leg until 1974, more than 16 years post service, the evidence of record does not contain information that contradicts these reports.  Accordingly, the lay statements are deemed credible and are sufficient to establish a back injury and incurrence of back and right knee/leg symptoms during service and a continuity of symptoms since service. 

In addition, Dr. W.A.W. essentially found the Veteran's reports to be credible and found that when viewed in the context of current medical literature, the Veteran's description of the injury he suffered, the treatment he received in Germany, and the symptoms he experienced before/after service were consistent with what would be expected for the type of injury sustained.  The symptoms and patterns he described were consistent with those associated with traumatic disc herniation in the medical literature.  The physician opined that it was at least as likely as not that the Veteran's current back and knee disabilities were related to injuries he sustained in the military service.  Concerning, the Veteran's left knee, these symptoms appeared to first arise years after the Veteran's service.  However, if the Veteran experienced continual right knee and lower back pain throughout his adult life, it seemed "at least as likely as not" that the pain in his left knee stemmed from compensatory changes he made to his posture and gait as a result of right knee and lower back pain.  Overall, the physician reported that there was significant evidence in the Veteran's file to show that he experienced continual problems with his knees and back after leaving service until his surgery in1974.  Such evidence included letters from his primary care provider, coaches, friends and family.  This opinion is highly probative because it is based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive a rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Also, correspondence from Drs. L.C.L. and M.A.C. further supported such findings.  

The Board finds that service connection for low back and bilateral knee/leg disabilities is warranted.  Resolving reasonable doubt in favor of the Veteran, the record supports a finding of a nexus between the Veteran's current low back and right knee/leg disabilities and military service, and, therefore, service connection is granted.  As the right knee/leg disability has already been awarded service connection on a direct basis, there is no need to consider whether service connection on a secondary basis is warranted.   As the only probative evidence addressing service connection for a left knee/leg disability is on a secondary basis and is in favor his claim, service connection is warranted on a secondary basis.  38 C.F.R. § 3.310.  
ORDER

New and material evidence having been submitted, the claim for service connection for a low back disability is reopened.

Service connection for a low back disability is granted.

New and material evidence having been submitted, the claim for service connection for a right knee/leg disability is reopened.

Service connection for a right knee/leg disorder, including peripheral sensory neuropathy, is granted.

New and material evidence having been submitted, the claim for service connection for a left knee/leg disability is reopened.

Service connection for a left knee/leg disability, to include peripheral sensory neuropathy is granted.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


